          Case 1:20-bk-10089-MT                                Doc 27 Filed 01/28/20 Entered 01/28/20 21:21:36                                                           Desc
                                                                Main Document    Page 1 of 2


 Fill in this information to identify your case:


 Debtor    1
                         Carlos Ricardo Fernandez
                                                 M.ddle Name

 Debtor 2                Evelyn Mansilla Fernandez
 (Spouse. rf filrng)                                                         Last Name


 United States Bankruptcy Cou,1 for the:   Cgntfal        DiStf iCt Of   California
 Case number             1    :20-bk-10089-MT                                                                        Check if this is:
  (lf known)
                                                                                                                     E   An amended filing
                                                                                                                     EI A supplement showing postpetition chapter                       13
                                                                                                                         income as of the following date:
Official Form 1061                                                                                                       MIV   /   DD/ YYYY

Schedule !: Your lncome                                                                                                                                                         12115

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


@                      Describe Emptoyment

1. Fill in youremployment
       information.                                                                Debtor    1                                          Debtor 2 or non-filing spouse

       lf you have more than one job,
       attach a separate page with
       information about additiona,         Employment          status          E      Employed                                         E        Employed
       employers.                                                               B      Not employed                                     EI       Not employed

       lnclude part-time, seasonal, or
       self-employed work.
                                                Occuoation
       Occupation may include student
       or homemaker, if it applies.
                                                Employer's name


                                                Employer's address
                                                                                Number Street                                         Number         Street




                                                                                City                  State   ZIP   Code              City                           state   zlP code

                                                How long employed there?



]![f                   Give Details About Monthly lncome

       Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. lnclude your non-filing
       spouse unless you are separated.
       lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
       below. lf you need more space, attach a separate sheet to this form.

                                                                                                              For Debtor    1          For Debtor 2 or
                                                                                                                                       non-filing spouse
  2. List monthly gross wages, salary, and commissions           (before all payroll
        deductions). lf not paid monthly, calculate what the monthly wage would be.                   2.                       0.00                           0.00
                                                                                                              $                              $
  3. Estimate and list monthly overtime            pay.                                               s.   +$                  0.00+$                             q.00


 4. Calculate gross income. Add line 2 + line              3                                          -                                      $                0
                                                                                                           F------r';l
Official Form          1061                                                Schedule l: Your lncome                                                                           page   1
                 Case 1:20-bk-10089-MT                   Doc 27 Filed 01/28/20 Entered 01/28/20 21:21:36                                                   Desc
                                                          Main Document    Page 2 of 2

Debtor       1          Carlos Ricardo Fernandez                                                        Case number          1   :20-bk-10089-MT


                                                                                                    For Debtor'l             For Debtor 2 or
                                                                                                                             non-filing spouse

         Copy line 4 here...............                                                 )a         $                 0.00        $            0.00

5. List all payroll deductions:

           5a. Tax, Medicare, and Social Security deductions                                        $                 0.00 $                     0.00
           5b. Mandatory contributions for retirement plans                                5b.      $                 0.00 $                     0.00
           5c. Voluntary contributions for retirement plans                                5c.      $                 0.00 $                     0.00
           5d. Required repayments of retirement fund loans                                5d.      $                 0.00        $              0.00
           5e. lnsurance                                                                   5e.      $                 0.00        $              0.00
           5f.   Domestic support obligations                                              5f.      $                 0.00        $              0.00
           59. Union dues                                                                  59.      $                 0.00        s              0.00
           5h. Other deductions. Specify                                                   5h.      +$                0.00 +      $              0.00
           Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h          6                      0.00        $                0.00

           Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7.                     0.00                       0.00

         List all other income regularly received:
           8a. Net income from rental property and from operating a business,
               profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                       Ea. ^s0.00$0.00
           8b. lnterest and dividends                                                      8b.      $                 0.00        $              0.00
           8c. Family support payments that you, a non-filing spouse, or a dependent
               regularly receive
                 lnclude alimony, spousal support, child support, maintenance, dlvorce
                 settlement, and property settlement                                       8c
                                                                                                    $                  0.00       $                0.00

           8d. Unemployment compensation                                                   8d       $                  0.00       $                0.00
           8e. Social Security                                                             8e       $           1.976.00          $       2.536.00
           8f. Other government assistance that you regularly receive
                 lnclude cash assistance and the value (if known) of any non-cash assistance
                 that you receive, such as food stamps (benefits under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                 Specify                                                                   sf. $                       0.00$                       0.00

           89. Pension or retirement income                                                8g                          0.00       $                0.00

           8h. Other monthly income. Specify: IRA                                          8h       +$          3,097.00 +$
     L     Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +89 + 8h.                                                  $      2,536.00


 10.     Calculate monthly income. Add line 7 + line 9.
         Add the entries in line 1 0 for Debtor 1 and Debtor 2 or non-filing spouse            10                                 $       2,536.


 1   1. State   all other regular contributions to the expenses that you list in Schedu/e J.
         lnclude contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
         friends or relatives.
           Do not include any amounts already included in lines 2-10 oT amounts that are not available to pay expenses listed in Schedule J.
                                                                                                                                                           g

                                                                                                                                                           r-;;;
         Specify                                                                                                                                 11.   +                 0.00

 12.     Add the amount in the last column of line 10 to the amount in line'11. The result is the combined monthly income
         Write that amount on lhe Summary of Your Assels and Liabilities and Ceftain Slatlstlca/ lnformation, if it applies                      12        lv__________         l

                                                                                                                                                           Combined
                                                                                                                                                           monthly income
     13.   Do you expect an increase or decrease within the year aller you file this form?
            El    tto
            Ef Yes      Explain     ebtor 1 expects his monthly IRA distributions to increase by -$250 starting in January 2021                             .




Official Form           1061                                          Schedule l: Your lncome                                                                   page 2
